 



EXHIBIT 10.10

       
BBLC
    Bandari Beach Lim & Cleland LLP
CERTIFIED PUBLIC ACCOUNTANTS & MANAGEMENT CONSULTANTS

January 27, 2006
Silvergraph LGT
11919 Burke Street
Santa Fe Springs, CA 90670
Dear Silvergraph:
This letter is to confirm our understanding (“LOU”) of the terms and objectives
of our engagement with Silvergraph (the “Company”) and the nature and
limitations of the services we will provide.
Gary Freeman will act as Chief Financial Officer of the Company to assist it
during its acquisition by, and subsequent operation as, a public company. The
Company and Mr. Freeman agree and acknowledge that this is a part-time position
with the amount of time devoted to the Company by Mr. Freeman to be mutually
agreed upon by the parties, which is assumed to be approximately 40-50 hours per
month. Either Party may terminate this LOU upon 30 days written notice.
Fees and Retainer
You will be billed on this engagement as follows:

         
Months during which the Company is preparing/undergoing the audit of its
financial statements (assumed 2 months)
  $7,000/month  
Months after the Company’s audited financial statements have been issued and
prior to the completion of its reverse merger transaction
  $3,500/month  
Months after the Company has completed its reverse merger transaction
  $8,500/month

Concurrent with the signing of this agreement, the Company will also issue to
Mr. Freeman a warrant to purchase 3.375 Units (as defined in the Company’s
Operating Agreement), at an exercise price of $20,080.32 per Unit (the
“Warrant”). The Warrant shall vest immediately and shall have a term of five
(5) years. The Company will either cause the Warrant to be assumed by the
surviving public company in the proposed reverse merger or otherwise cause the
public company to issue a new warrant whereby, in either case, the Units
underlying the Warrant will represent a number of shares of common stock or
other equity securities of the public company and the corresponding exercise
price will be adjusted, in each case on terms consistent with the terms
applicable to all other Units of the Company issued and outstanding (or reversed
for issuance pursuant to warrants or options) in the proposed reverse merger.
The Company will
12424 Wilshire Blvd. • Suite 750 • Los Angeles, CA 90025
T: 310.447.1234 • www.bblc.com • F: 310.447.0287

 



--------------------------------------------------------------------------------



 



cause the resale of the Units underlying the Warrant, or any common stock or
other equity securities represented thereby after the consummation of the
proposed reverse merger, to be registered on the public company’s first
registration statement filed concurrent with or following the consummation of
the merger, without cutback or other limitation and will provide customary
piggy-back rights with respect to follow on registration statements, if any.
Notwithstanding the above, the Company shall retain the right to cancel
Mr. Freeman’s right to exercise up to 50% of the Units (or other securities
represented thereby) underlying the Warrant only in the event that BBLC or
Mr. Freeman unilaterally terminate this agreement for reasons not involving
(1) nonpayment of fees or (2) for Good Reason. For purposes hereof, “Good
Reason” means (i) any material adverse alteration in the nature or status of
Mr. Freeman’s responsibilities or the assignment to Mr. Freeman of any duties
inconsistent with his status as Company’s Chief Financial Officer; (ii) the
direction or insistence, direct or indirect, by the Board of Directors (of the
Company or the proposed public company following the reverse merger) or any
executive officer to which Mr. Freeman reports to take any action that, in
Mr. Freeman’s reasonable belief, is in violation of any U.S. or state law, rule
or regulation, or of U.S. GAAP; (iii) the breach of this agreement or any
obligation hereunder by Company; (iv) the commission of any act of dishonesty,
fraud or other misconduct by the Company, its Board of Directors (or the Board
of Directors of the proposed public company following the reverse merger); or
(v) if the Company or the proposed public company following the reverse merger
becomes insolvent or seeks protection under any bankruptcy, receivership, trust,
deed, creditor’s arrangement, or comparable proceeding. You will also be billed
for out-of-pocket costs such as parking, postage, etc. Our invoices for these
fees will be rendered each month as work progresses and are payable on
presentation. In accordance with our firm policies, work may be suspended if
your account becomes ninety days or more over due and will not be resumed until
your account is paid in full. Invoices outstanding over forty-five days will be
subject to service charges of 18% per annum. If we elect to terminate our
services for nonpayment, our engagement will be deemed to have been completed
even if we have not completed our report. You will be obligated to compensate us
for all time expended and to reimburse us for all out-of-pocket expenditures
through the date of termination.
Indemnification Clause
The Company will indemnify Bandari Beach Lim & Cleland, LLP (“BBLC”), its
partners and employees and hold them harmless from any claims, liabilities,
losses and costs arising in circumstances where there has been a knowing
misrepresentation by a member of the Company’s management, regardless of whether
such person was acting in the Company’s interest.
Alternative Dispute Resolution/Binding Arbitration
The Company and BBLC both agree that any dispute over fees charged by BBLC to
the Company will be submitted for resolution by arbitration in accordance with
the rules of the American Arbitration Association. Such arbitration shall be
binding and final. IN AGREEING TO BINDING ARBITRATION, WE BOTH ACKNOWLEDGE THAT
IN THE EVENT OF A DISPUTE OVER FEES, EACH OF US IS GIVING UP THE RIGHT TO HAVE
THE

 



--------------------------------------------------------------------------------



 



DISPUTE DECIDED IN A COURT OF LAW BEFORE A JUDGE OR JURY AND INSTEAD ARE
ACCEPTING THE USE OF BINDING ARBITRATION FOR RESOLUTION.
We appreciate the opportunity to be of service to you and believe this letter
accurately summarizes the significant terms of our engagement. If you have any
questions, please let us know. If you agree with the terms of our engagement as
described in this letter, please sign the enclosed copy and return it to us.
Sincerely,
BANDARI BEACH LIM & CLELAND, LLP
/s/ Gary Freeman
Gary Freeman, CPA
Partner
ACKNOWLEDGED & AGREED TO BY:
SILVERGRAPH

     
/s/ James R. Simpson
         

Authorized Signatory
1/27/06
Date

 